Citation Nr: 1720470	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a bilateral leg disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back and Leg Disorders.  The Veteran testified that he had back pain and leg cramping in service presumably due to heavy lifting.  His military occupation specialty (MOS) was as a storekeeper and cargo handler.  As such, his statements regarding lifting heavy objects in service are credible.  In a May 1981 Report of Medical History at service separation, he self-reported "YES" as to having cramps in his legs.  VA treatment records show that in April 2009, he was found to have degenerative changes of the thoracolumbar spine.  He has not been afforded an examination regarding his back and leg disorders.  Accordingly, a remand is warranted.

Psychiatric Disorder.  The Veteran testified that he receives treatment for his psychiatric disorder at the Lyons VA Medical Center (VAMC); however, a review of the evidence of record does not show that these treatment records have been obtained and associated with the claims file.  As such, a remand is warranted in order to obtain these records.  Further, during the May 2016 Board hearing, he indicated that he was involved in "assaults," presumably, in service.  A remand is warranted in order to obtain the service personnel records, in an attempt to substantiate the alleged in-service incidents and the claim of having had "manic phases" in service.  

Moreover, the Veteran should be afforded an examination to assist in determining the nature and etiology of his psychiatric disorder.  VA treatment records show that he has been diagnosed with "likely PTSD from childhood neglect."  It was indicated that he was abandoned at the age of 3 by both parents and was left in a house with his siblings who were later found by authorities.  Although a March 1979 Report of Medical History, conducted at service entrance, shows that a clinical psychiatric evaluation was normal, there is at least some indication that he may have had a pre-existing psychiatric disorder prior to service entrance in March 1979, when he was 18 years old.  For these reasons, an examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e) (2016).

2.  Obtain all outstanding VA treatment records from the Lyons VA Medical Center.  

3.  Schedule the Veteran for an examination to assist in determining the nature and etiology of his claimed back and bilateral leg disorders.  Any indicated tests should be accomplished.  The examiner should review the claims file in conjunction with examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following:

(a)  List all current diagnoses relating to the Veteran's spine and legs.  (Note: VA treatment records show a diagnosis of degenerative changes of the thoracolumbar spine).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back and/or leg disorder was incurred in service or is otherwise related to service.

4.  Schedule the Veteran for a psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review.  After examining the Veteran and reviewing the record, the examiner is asked to:

(a)  Indicate all psychiatric disabilities currently shown.  

(b)  Determine whether there is clear and unmistakable evidence that the Veteran had a psychiatric disability that preexisted his military service.  (Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable).

(c)  If so, is there clear and unmistakable evidence that the pre-existing disorder was NOT aggravated during service?

(d)  If a psychiatric disability did not pre-exist service, determine whether the current disability began during active service or is otherwise related to service.

5.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner is asked to explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  After completing all indicated development, the AOJ must readjudicate the claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




